COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                              NO. 02-11-00379-CR


MARGARET VIVIAN LEWALLEN                                            APPELLANT
A/K/A MARGARET VIVIAN WELLS

                                        V.

THE STATE OF TEXAS                                                        STATE


                                     ----------

          FROM THE 396TH DISTRICT COURT OF TARRANT COUNTY

                                     ----------

                        MEMORANDUM OPINION1
                                     ----------

      Margaret Vivian Lewallen a/k/a Margaret Vivian Wells is attempting to

appeal her conviction for theft of property valued at $1,500 or more but less than

$20,000. Lewallen pleaded guilty pursuant to a plea bargain, and in accordance

with the plea bargain, the trial court sentenced her to twenty-two months’




      1
       See Tex. R. App. P. 47.4.
confinement. The trial court’s certification of her right to appeal states that this is

a plea-bargained case and that Lewallen has no right of appeal.

      On September 7, 2011, we sent the parties a letter notifying them that this

appeal may be dismissed based on the trial court’s certification unless any party

filed a response on or before September 18, 2011, showing grounds for

continuing the appeal. See Tex. R. App. P. 25.2(d), 43.2(f). We received no

response.

      Rule 25.2(a)(2) limits the right of appeal in a plea-bargain case to matters

that were raised by written motion filed and ruled on before trial or to cases in

which the appellant obtained the trial court’s permission to appeal. Tex. R. App.

P. 25.2(a)(2).   Lewallen’s notice of appeal states that she wishes to appeal

matters raised by written motion filed and ruled on before trial, but no pretrial

motions were filed in this case.     Because the trial court’s certification denied

permission to appeal and because no pretrial motions exist in this case, Lewallen

has no right to appeal. See id. Consequently, we dismiss the appeal. See Tex.

R. App. P. 25.2(d), 43.2(f); Chavez v. State, 183 S.W.3d 675, 680 (Tex. Crim.

App. 2006).


                                                     PER CURIAM

PANEL: WALKER, MCCOY, and MEIER, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: October 20, 2011


                                          2